Citation Nr: 1828297	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, prior to July 19, 2013.

2. Entitlement to a rating higher than 50 percent for PTSD with major depressive disorder, from July 19, 2013.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara Burns Harris, Esq.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In August 2013, a Decision Review Officer (DRO) awarded an increased evaluation for PTSD from 10 to 50 percent, effective July 19, 2013, the date of a VA examination for PTSD. The issue remained on appeal, as the Veteran did not indicate satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

A March 2014 Board decision granted an increase in the initial 10 percent rating to 30 percent, effective the date of the grant of service connection, but confirmed and continued the assignment of no more than a 50 percent rating, from July 19, 2013.

An April 14, 2015 rating decision denied entitlement to a TDIU.

The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum decision in August 2015, the Court vacated the March 2014 Board decision but left intact the grant of a 30 percent rating from June 30, 2009, to July 19, 2013, and remanded the case to the Board.

A March 2016 Board decision again denied the Veteran's appeal for a disability rating higher than 30 percent, prior to July 19, 2013, and a rating higher than 50 percent, from July 19, 2013. In September 2017, the Veteran submitted a motion for reconsideration, which the Court granted. The Court withdrew the August 2015 memorandum decision, and vacated that part of the March 2016 Board's decision pertaining to the Veteran's increased rating claim for PTSD.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.


FINDINGS OF FACT

1. Prior to July 19, 2013, the Veteran's PTSD with major depressive disorder was manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity.

2. From July 19, 2013, the Veteran's PTSD with major depressive disorder is manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.

3. From July 19, 2013, resolving all reasonable doubt in his favor, the Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to July 19, 2013, the criteria for an initial rating of 50 percent, but no higher, for the Veteran's PTSD with major depressive disorder, are met. 38 U.S.C. §§1110, 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2017).

2. From July 19, 2013, the criteria for a rating of 70 percent, but no higher, for the Veteran's PTSD with major depressive disorder, are met. 38 U.S.C. §§1110, 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2017).

3. From July 19, 2013, the criteria for a TDIU are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims. 

II.  Increased Ratings

Service connection for PTSD was established by an October 2009 rating decision, at which time a 10 percent rating was assigned, effective June 30, 2009. In an August 2013 rating decision, the Veteran's rating was increased to 50 percent, effective July 19, 2013. A March 2014 rating decision implemented the Board's March 2014 decision to increase the Veteran's rating to 30 percent, prior to July 19, 2013.

The Veteran seeks an initial rating higher than 30 percent for his PTSD, prior to July 19, 2013 and higher than 50 percent, from July 19, 2013. He asserts his symptoms are more severe than what is represented by 30 percent and 50 percent ratings.




Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment. 

Prior to July 19, 2013, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411. A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411. 

From July 19, 2013, the Veteran is rated at 50 percent. A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Prior to July 19, 2013

Having carefully considered the Veteran's lay contentions in light of the evidence of record and the applicable law, the Board finds that the overall evidence shows that the Veteran's disability more closely approximated a 50 percent disability rating, prior to July 19, 2013. The evidence indicates the Veteran's PTSD was manifested by symptoms such as, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

For example, a private treatment report, dated July 2009, states that the Veteran had been married for 39 years, but the relationship was not good and the couple seemed to live in parallel. It was noted that the Veteran had a 33-year career as an electrical engineer, and although he reported that he did not have any problems with work, the psychiatrist stated that this appeared to be due to keeping himself too busy. The Veteran reported he had a short temper. He also indicated he had a felony conviction due to a fight with his girlfriend; he completed two years of probation and an anger management class. During the interview, the Veteran was neat and cleanly dressed and groomed; he was personable but had a few nervous habits. The Veteran reported difficulty sleeping, nightmares, passive suicidal thoughts, panic attacks, obsessive-compulsive patterns, and anxiety. Testing results indicated the Veteran had difficulty with concentration and working memory. The psychologist explained that the Veteran was just beginning to experience symptoms of his PTSD after years of suppressing them with over-work and alcohol. The psychologist stated that the Veteran had remained in an emotionally numb marriage, has experienced intrusive memories and nightmares since his time in service, depression, panic attacks, and difficulty in concentration, focus, and memory.

The Veteran was afforded a VA examination in September 2009. The Veteran reported anxiety, nervousness, and nightmares approximately once or twice a month. He indicated he was married, with a fair relationship, and had two grown children, with whom he had good relationships. He reported a hobby of making pens by woodwork. Examination revealed the Veteran was oriented to person, time and place; there was no inappropriate behavior, and he had good control of impulses. 

The Veteran's private psychologist submitted a statement in September 2012. The psychologist stated that the Veteran continued to experience depression, anxiety, war-related intrusive thoughts and nightmares, hyperalertness, and other indicators of hyperarousal. The psychologist explained that in the Veteran's case, his ability to continue to work was not a mark of adjustment, but a mark of dysfunction, as the Veteran worked with hyper-efficiency and drivenness because of the intensity of his PTSD symptoms.

Based on this evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran's symptoms more nearly approximately a 50 percent rating, prior to July 19, 2013. A rating higher than 50 percent is not warranted, however, as the Veteran did not exhibit symptoms indicating occupational and social impairment with deficiencies in most areas. Instead, the evidence consistently showed that the Veteran's PTSD was not manifested by symptoms such as near continuous panic, spatial disorientation, or neglect of personal appearance. Indeed, the Veteran was consistently found to be oriented in all spheres, he was appropriately dressed and groomed and did not report near-continuous panic, his speech was not intermittently illogical, and he did not exhibit an inability to establish and maintain effective relationships, as he reported during the September 2009 VA examination that he had good relationships with his children. 

The Board notes that the Veteran's private psychologist submitted a Disability Benefits Questionnaire (DBQ) dated January 2014, along with a narrative report, that the psychologist stated was based on an interview with the Veteran in September 2012. In this DBQ, the private psychologist indicated that the Veteran's PTSD resulted in total occupational and social impairment. However, as discussed, the evidence as a whole from the period prior to July 19, 2013 does not indicate that the Veteran experienced total occupational and social impairment due to his PTSD. The Veteran himself stated that he maintained good relationships with his children, and during both private and VA examinations, the Veteran did not exhibit symptoms of total social impairment. For example, he was always neatly groomed, and oriented to person, time and place.

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 50 percent schedular rating, prior to July 19, 2013.

From July 19, 2013

After analysis of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating, from July 19, 2013. The evidence indicates the Veteran's PTSD is manifested by symptoms such as suicidal ideation, obsessional rituals that interfere with his routine activities, unprovoked irritability and difficulty in adapting to stressful circumstances.

The Veteran was afforded a VA examination in July 2013. The examiner stated that the Veteran had few friends and constant uneasiness with a depressed mood. It was noted that the Veteran's symptoms had increased. The examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational and other important areas of functioning. The Veteran endorsed symptoms such as depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, and inability to establish and maintain effective relationships. The examiner stated that the Veteran's sleep disturbances and depressive symptoms leave him unable to maintain a work schedule and his increased difficulty in establishing adequate interpersonal relationships have led to increased isolation, as well as less interest in former hobbies. Finally, the examiner stated that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability anda productivity.

The Veteran's private psychologist submitted a DBQ in January 2014, indicating that the Veteran had serious symptoms or serious impairment in social and occupational functioning. She indicated the Veteran had persistent danger of hurting self or others, disturbances of motivation and mood, suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances. The psychologist again stated that the Veteran had total occupational and social impairment. An accompanying report was submitted with the January 2014 DBQ, however, it was noted that this report was based on an interview from September 2012.

The private psychologist submitted an additional DBQ in December 2015, along with a written report. The psychologist again indicated that the Veteran had total occupational and social impairment, and endorsed symptoms such as anxiety, panic attacks, chronic sleep impairment, mild memory loss, impaired judgement, suicidal ideation, obsessional rituals that interfered with routine activities and persistent danger of hurting self or others. The accompanying report indicated the Veteran was still married, although the relationship was not good. The psychologist stated that the Veteran's symptoms have continued to increase, explaining that his ability to function productively continues to decrease, sleep difficulties have persisted despite medication, his depression has continued and his ability to maintain focus and stay with any particular task has significantly decreased. The psychologist opined that the Veteran's symptoms are most congruent with the VA's rating system of 70 to 100 percent impairment. It was noted that the Veteran has expressed significant levels of rage that are less suppressed and more clear than they were in 2009 and 2012. Additionally, scores on tests to assess PTSD symptoms had significantly increased from 2009 to 2012 and in 2015, self-reports of depression, sleep disruption, obsessive-compulsive behaviors, rage and panic attacks have all increased in frequency and severity. The psychologist indicated that the Veteran's long-term memory was impaired and his ability to concentrate and focus was severely impaired.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's symptoms, from July 19, 2013, more nearly approximate a 70 percent rating. The evidence, however, does not indicate that the Veteran is entitled to a 100 percent rating.

With respect to the Veteran's mood, the Board notes that the Veteran reported depression and anxiety that have increased in severity. Thus, with regard to the frequency and severity of the Veteran's symptoms, the Veteran has shown disturbances of mood and motivation that have increased in severity, and have affected his daily functioning. However, the severities of these feelings have not resulted in total impairment of functioning. 

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres. However, the evidence indicates that the Veteran has experienced an increase in severity and frequency of feelings of anger and desire to harm himself or other. Of note, while the Veteran has periods of anger, and noted to be in persistent danger of hurting his self or others, the Veteran has had no reported suicide attempts or any reports of injuring or threatening others, from July 19, 2013. The Veteran has not reported any visual and auditory hallucinations.

With respect to the Veteran's social functioning, the Veteran reported that he has difficulty being around other people and recent medical evidence indicates the Veteran has had less contact with friends and less interest in hobbies. A rating higher than 70 percent is not warranted, however, as the evidence does not indicate that the Veteran experiences total social impairment. Although the Veteran has interpersonal difficulties due to his PTSD, he continues to live with his wife and has a few friends. Thus, it cannot be said that the Veteran experiences total social impairment.

In regards to the Veteran's occupational functioning, the Board acknowledges that the Veteran's PTSD precludes him from working. This is addressed in the TDIU section below.

The Veteran has not endorsed a severity of symptoms necessary to warrant a 100 percent rating, indicating total occupational and social impairment. There has been no evidence of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name or any symptoms equivalent to the severity of a total rating. The evidence of record does not demonstrate that the Veteran's PTSD symptoms are productive of functional impairment comparable to total occupational and social impairment.

For all the reasons discussed above, the overall evidence shows that the Veteran is entitled to a rating of 70 percent, but no higher, from July 19, 2013.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability. Examining the Veteran's PTSD symptoms as a whole, however, the Board concludes that the Veteran's symptomatology more nearly approximate the criteria for a rating of 70 percent, as he does not experience total social impairment.

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 70 percent schedular rating, from July 19, 2013.

III.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU. He asserts his service-connected disabilities render him unemployable.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

From July 19, 2013, the Veteran is service connected for PTSD, rated as 70 percent disabling as a result of this decision, and tinnitus, rated as 10 percent disabling. As such, from July 19, 2013, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

Here, during the July 2013 VA examination, the examiner opined that the Veteran is unable to maintain a regular work schedule due to his sleep disturbances due to PTSD and depressive symptoms. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. Thus, entitlement to a TDIU is warranted, from July 19, 2013.


ORDER

Prior to July 19, 2013, entitlement to an initial rating of 50 percent, but no higher, for PTSD, with major depressive disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.

From July 19, 2013, entitlement to a rating of 70 percent, but no higher, for PTSD, with major depressive disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted effective July 19, 2013, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


